                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )      Case No. 15-00096-CR-W-SRB
                                                )
TONY B. THOMAS,                                 )
                                                )
              Defendant.                        )

                                           ORDER

       Before the Court is Magistrate Judge Lajuana Counts’s Report and Recommendation

(Doc. #72) recommending that the Court find that Defendant Tony B. Thomas is able to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense. Neither party filed objections to the Report and Recommendation. After an

independent and careful review of the record and the applicable law, the Court ADOPTS Judge

Counts’s Report and Recommendation. (Doc. #72).

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: January 24, 2019
